PER CURIAM.
We summarily affirm the conviction of the appellant Kalman Greenhill for fraudulently transferring property of the Westco Steel Company in contemplation of a bankruptcy proceeding by said company and with the intent to defeat the bankruptcy law in violation of 18 U.S.C. § 152, as we find no merit in the appellant’s contentions.
The trial judge committed no errors in his rulings on evidence and the appellant’s requests that an accountant’s report be produced. In any event, appellant was not harmed by his lack of the report in question, since apparently it would not have been admissible as evidence, and was based on books which were available to the appellant.
The charge to the jury was fair and accurate and adequately covered all the matters on which the jury required instruction. There was ample evidence to support the verdict.
Affirmed.